internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-100119-02 date date distributing controlled sub sub joint_venture sub sub sub business a business b business c state x date y act a b c d e plr-100119-02 f agency dear this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date date date date date and date the information submitted for consideration is summarized below distributing a state x corporation is a closely held holding_company and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return it has three first tier subsidiaries controlled sub and sub distributing also holds an a percent interest in joint_venture which is taxed as a partnership for federal_income_tax purposes the other interest in joint_venture is owned by an unrelated third party controlled a state x corporation has one class of voting common_stock outstanding controlled has been engaged in business b in two locations in state x for more than five years sub is engaged in a business activity directly related to business b conducted by controlled joint_venture is engaged in business c a business activity also directly related to controlled’s business b the outstanding_stock of sub is owned b percent at least percent by distributing the remaining outstanding shares of sub stock are held by unrelated shareholders for more than five years sub together with its wholly owned subsidiaries sub sub and sub has been engaged in business a as a c in various locations in state x the business a conducted by sub and its subsidiaries is governed by the provisions of the act further the activities of sub and its subsidiaries are subject_to regulatory oversight by the d we have received financial information which indicates that business a conducted by sub and business b conducted by controlled each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business a engaged in by sub and its wholly owned subsidiaries is subject_to certain e limitations under the act while sub and its wholly owned subsidiaries have not exceeded these limitations at this time business a is approaching the limitations management of sub believes the greatest growth potential for business a is in the part of business a that is now subject_to the e limitations of the act further sub 1’s management projects that unless action is taken soon the e limitations would be exceeded by date y within a year in order to achieve the business growth objectives of sub without being subject_to plr-100119-02 the e limitations of the act management desires to have sub change from being a c to an f however sub has been advised in writing by agency the department that would have the authority to review the operations of an f that in order for agency to permit the conversion of sub from a c to an f distributing must first divest itself of business b conducted by controlled we have received financial information demonstrating that the business growth will result in significant additional income accordingly in order to permit sub to convert its operations from a c to an f and thereby provide it with relief from the inhibiting e limitations and allow it to continue to expand its business operations the following transaction has been proposed i ii iii the stock of controlled will be recapitalized and increased so that the number of shares of controlled stock will equal the number of shares of distributing outstanding it has been represented that the recapitalization will qualify under sec_368 distributing will transfer the outstanding shares of stock of sub together with its a percent equity_interest in joint_venture to controlled in constructive exchange for additional shares of controlled stock distributing will distribute all of its controlled stock pro_rata to the distributing shareholders the distribution iv sub will convert from a c to an f the following representations have been submitted in connection with the proposed transaction a b c the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-100119-02 d e f g h i j k l the five years of financial information submitted on behalf of sub is representative of sub1’s present operation and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution the gross assets of the active business conducted by sub as defined in sec_355 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of distributing immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of controlled is representative of controlled’s present operations and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution the gross assets of the active business conducted by controlled as defined in sec_355 will have a fair_market_value that is at least five percent of the total fair_market_value of the gross assets of controlled following the distribution controlled and sub will each continue the active_conduct of its business independently and with its separate employees subsequent to the distribution it is anticipated that sub and controlled will share a number of administrative services for a transitional period of not more than months controlled will pay an arm’s length fee to sub for the services the distribution is being carried out for the following corporate business_purpose to permit sub to obtain relief from the e limitations imposed under the act and regulations on its ability to expand and grow its business a in the future the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-100119-02 m there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business n o p q r s t the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled as determined under sec_357 and taking into account the application of revrul_80_323 c b the liabilities assumed in the transaction as determined under sec_357 and taking into account the application of rev_rul were incurred in the ordinary course of business and are associated with the assets being transferred other than potential trade account indebtedness created in the ordinary course of business or for indebtedness resulting from an arm’s length agreement for shared services for a transitional period of up to months no intercorporate debt will exist between distributing or its affiliates on the one hand and controlled or its affiliates on the other hand at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account with respect to controlled or sub stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing or its affiliates on the one hand and controlled or its affiliates on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 after the distribution based solely on the information submitted and the representations made we hold as follows the transfer by distributing of the stock of sub and its a percent interest in joint_venture to controlled in constructive exchange for additional shares of controlled stock and the assumption of certain liabilities plr-100119-02 followed by the distribution as described above will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss upon the transfer of the distributing assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the distributing assets in constructive exchange for controlled stock as described above sec_1032 controlled's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 controlled's holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 distributing's shareholders will recognize no gain_or_loss and no amount will be included in the income of distributing’s shareholders upon the receipt of controlled stock as described above sec_355 the aggregate basis of the distributing and controlled stock in the hands of each distributing shareholder after the distribution will equal the shareholder’s aggregate basis in his or her distributing stock immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the distributing shareholders holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock on which the distribution is made provided that such distributing stock is held by the distributing shareholder as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement that a have arisen or will arise for a taxable_period ending before the distribution or for a taxable_period beginning on or before and ending after the distribution and b will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution plr-100119-02 no opinion is expressed about tax treatment of the proposed transaction under any other provision of the internal_revenue_code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically addressed by the foregoing rulings this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated pursuant to a power_of_attorney on file with this office we have sent a copy of this letter to the taxpayer and an authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
